DETAILED ACTION
The amendment filed 8/17/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guerrero et al. (US 7,156,192) who teach that it is known to use three treads spaced 120 degrees apart in place of two treads (col. 7, lines 51+).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2020/0300053) in view of Heijnen et al. (US 2012/0313790) and Guerrero et al. (US 7,156,192).  
In regard to claims 1 and 10, Fernandes et al. disclose a mobility platform capable of traveling in a downhole environment, comprising: a plurality of interconnected modules (fig 4, 32, 30, 28, etc) including at a forward end of the modules a navigation module (28), wherein the navigation module is configured by a processor (29), executing code therein to detect a feature of the downhole environment and direct the plurality of interconnected modules comprising the mobility platform toward the feature within the downhole environment (paragraph 97), the navigation module including: an arm (28 as shown extending from device); a sensor (27) disposed at a forward end of the articulating arm configured to detect the feature of the downhole environment (paragraph 97); a computing module (29) among the plurality of interconnected modules, the computing module being configured by a processor executing code therein to determine, from the feature, a first width of an upcoming portion of the downhole environment; and a drive module (30) among the plurality of interconnected modules, the drive module having a drive module longitudinal axis (as parallel to well fig 4) and extendable and retractable tractor treads (31, paragraph 97), with the tractor treads extendable radially out from the drive module longitudinal axis and retractable radially in towards the drive module longitudinal axis (paragraph 97); wherein the computing module is further configured to: control the drive module to extend or retract the tractor treads about the drive module longitudinal axis, with the tractor treads extendable or retractable radially out from or in towards the drive module longitudinal axis, respectively, (as in paragraph 97) to have the drive module with a second width less than a first width to fit the mobility platform in the upcoming portion in the selected lateral direction (paragraph 97), and control the drive module to drive the tractor treads to move the mobility platform in the upcoming portion in the selected lateral direction (paragraph 97). Fernandes et al. does not disclose that the arm articulates, an actuator to bend the arm, three threads spaced 120 degrees apart, or  that the computing module controls the drive module with a first wireless signal to extend or retract the treads and the computing module controls the drive module using a second wireless signal to drive the tractor treads.
Heijnen et al. discloses mobility platforms comprising: an articulating arm (902); a sensor (906) disposed at a forward end of the articulating arm; and an actuator (904) connected to bend the articulating arm in a selected lateral direction (paragraph 147). It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the articulating arm and actuator features as taught by Heijnen et al. with the platform of Fernandes et al. in order to better detect obstacles in the well for quicker adjustment while moving.  It would have been further obvious to one of ordinary skill in the art before the time of effective filing to provide separate wireless signals to extend/retract the treads and to drive the treads, in order to ensure that the treads are at a proper/desired diameter prior to initiating their drive.  Heijnen et al. also do not disclose three tractor treads spaced 120 degrees apart.
Guerrero et al. disclose a mobility platform comprising: three tractor treads spaced 120 degrees apart from each other about a longitudinal axis (as in fig 11), with the tractor treads being extendable and retractable radially out from or in towards the longitudinal axis (col. 7, lines 51+, shown in “closed position”, also see col. 7, lines 5+ for expanding description). Heijnen et al. also teach that different actions by the platform may include separate wireless signals (e.g. paragraph 114 vs paragraph 151).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to substitute the two treads of Fernandes et al., as modified by Heijnen et al., in order to provide more stability to the platform downhole (as having more points of contact with the supporting surface, i.e. wellbore surface).
In regard to claims 2 and 13, Fernandes et al. discloses wherein the navigation module, computing module, and drive module are linearly interconnected (fig 4).
In regard to claims 3 and 14, Fernandes et al. discloses wherein the navigation module, computing module, and drive module are removably interconnected (paragraph 108).
In regard to claims 4 and 15, Fernandes et al. discloses wherein each of the navigation module, computing module, and drive module have housings that are substantially cylindrical with a respective module longitudinal axis (figure 4).
In regard to claims 5 and 16, Fernandes et al. discloses wherein the navigation module, computing module, and drive module are interconnected with the respective module longitudinal axes substantially aligned to form the mobility platform and to define a substantially cylindrical shape along a mobility platform longitudinal axis (figure 4).
In regard to claims 6 and 17, Fernandes et al. discloses wherein the tractor treads are extended or retracted radially relative to the mobility platform longitudinal axis (paragraphs 97, 104, 105, as adjusting to diameter inherently in radial direction).
In regard to claims 7-8, Fernandes et al. does not disclose the sensor emits a detection signal in a forward direction for detecting the feature or that the signal includes ultrasonic waves.   Heijnen et al. discloses mobility platforms comprising: a sensor emits a signal in a forward direction for detecting a feature (paragraph 99); and wherein the detection signal includes ultrasonic waves (paragraph 99).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the forwad emitting sensor including ultrasonic waves as taught by Heijnen et al. with the platform of Fernandes et al. in order to better detect forward upcoming obstacles in the well for quicker adjustment while moving.  
In regard to claim 11, Fernandes et al. disclose wherein the sensor emits a detection signal in the lateral direction for detecting the feature (paragraphs 97, 103-105, as detecting diameter as shown, signal would necessarily be lateral).
In regard to claim 12, Fernandes et al. do not disclose the detection signal includes ultrasonic waves.  Heijnen et al. disclose that ultrasonic waves are a known type of signal for distance measuring (paragraph 99).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to substitute the detection signal of Fernandes et al. for an ultrasonic wave, as taught by Heijnen et al. since the simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill.
	In regard to claims 19-20, in the combination of Fernandes et al., Heijnen et al. and Guerrero et al. (as applied to claims 1 or 10), the normal use of the combination above, as being provided in the combination and use generally disclosed by Fernandes et al. (paragraph 97) would encompass the claimed steps.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
8/24/2022